ORDER

PER CURIAM.
Movant appeals from a judgment, denying without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).